Title: To James Madison from Richard M. Johnson and Others, 26 April 1816
From: Johnson, Richard M.
To: Madison, James


                    
                        
                            
                                Washington
                                Apl. 26th. 1816
                            
                        
                        Understanding that Col Lane is an applicant for the Appointmt of Commissioner to Superintend the Public Buildings we feel great pleasure in having it in our power to say that from the character of Col Lane, we believe him in every respect well qualified for the faithfull discharge of the dutys of that station. He is a man of good moral character of great personal integrity & industry, of correct judgment & of the most amiable disposition. His services & Sufferings in the cause of the Country place him beyond the claims of most men for such an office.
                        
                            Rh: M: Johnson[and nine others]
                        
                    
                    
                        From the character given to Col Lane by gentlemen of great respectability I believe him to be well qualified for the place recommended.
                        
                            
                                Wm. MayrantA. LyleJ. C CalhounW C Love
                            
                        
                    
                